IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 807
                                                    :
         ORDER AMENDING RULES                       :         SUPREME COURT RULES
         341 AND 342 OF THE                         :
         PENNSYLVANIA                               :         DOCKET
         BAR ADMISSION RULES                        :
                                                    :




                                                ORDER


PER CURIAM

        AND NOW, this 25th day of October, 2019, upon the recommendation of the Board
of Law Examiners, the proposal having been submitted without publication in the interests
of justice and efficient administration pursuant to Pa.R.J.A. No. 103(a)(3):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 341 and Rule 342 of the Bar Admission Rules are amended in
the attached forms.

      This Order shall be processed in accordance with Pennsylvania Rule of Judicial
Administration No. 103(b) and shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.